SUMNER, J.
Defendant has filed' his petition for a new trial on two grounds. One ground is that if the plaintiff is entitled to a verdict, he is entitled to a much larger one than the jury awarded him. The other ground is that the plaintiff brought suit against the Congdon & Carpenter Company for an accident that occurred some four years previously in in the bill of particulars, which the same injuries were alleged
For plaintiff: Joseph H. Coen-.
For defendant: George Helford.
As to the first reason, the verdict was either a compromise one or the jury did not believe that the plaintiff was incapacitated from business for as long a period as he claimed.
In regard to the second ground, apparently no bill of particulars has been filed in this case and the bill of particulars filed in the case against the Congdon ■& Carpenter Company gave no information as to the details of the injury. It may be said that the declarations in the two cases in a general way are somewhat alike but in both cases the allegations are the usual broad and inclusive ones covering injuries to various parts of the body and not giving any details thereof. The case against the Cong-don & Carpenter Company was never tried and consequently it is impossible to determine what injuries the plaintiff claimed to have received in the accident for which that suit was brought. He was not asked in this suit if he had ever been injured in a previous accident. He was asked as to the pains he suffered on account of this accident and testified that he did not have pains in his left side before.
Defendant’s petition for a new trial is denied.